Delaney, J. Claimant, Patrick Butler, was employed by the Department of Public Works and Buildings, Division of Highways. On July 6, 1950, Mr. Butler was one of a group of maintenance employees engaged in rebuilding shoulders on the right-of-way of Illinois Route No. 142 in Saline County, north of Eldorado. The work was being done at a point approximately four miles north of the junction of Illinois Route No. 142 and Saline County SA Route No. 10. At approximately 2:45 P.M., Mr. Butler was backing a truck loaded with dirt into an area washed out of the highway shoulder. As the truck was backed up to the eroded area, the edge of the shoulder gave way. This caused the back of the truck to fall into the depression. Mr. Butler, thinking the truck would turn over backwards, jumped from the truck cab, and fell to the ground near the edge of the depression. The truck did not turn over, but the front end was raised into the air, and swung around in such a manner that when the front wheels came down, they pinned Mr. Butler’s legs to the ground. The Division had Mr. Butler taken to the Ferrell Hospital Clinic at Eldorado, where Dr. N. A. Thompson treated him. July 7, 1950, Dr. Thompson reported as follows: "Patient states that while hauling dirt to dump and fill in a low place on highway No. 142, the earth gave way beneath the truck. Nature of injury— Sprain of left ankle, abrasions. Treatment — Hospitalized. X-Rays — Revealed no fracture. Estimated date of discharge — September 1, 1950. Estimated date patient able to work — September 1, 1950. What permanent disability do yon expect? — Apparently none.” On August 21, Dr. Thompson sent the following letter to the Division of Highways: “The above named patient has complained of pain and swelling of the left ankle since he was hospitalized on July 6, 1950. X-Ray films taken today reveal partial fracture of the left medial malleolus, and also a partial fracture of the left fibula in the lower third. These fractures were identified by the callus formation thrown out from them. The old X-Ray pictures were re-checked, and we were still unable to identify any fracture in them. A firm adhesive brace was put on the ankle, and he was advised to use it as little as possible. He should have complete recovery within six weeks.” On October 21, Dr. Thompson submitted his final report: “X-Rays — Taken August 21, 1950, revealed partial fracture of the left medial malleolus, and also a partial fracture of the left fibula in the lower third.” On May 10, 1952, Dr. John Elder Choisser reported as follows: “Physical examination on this date reveals that there is definite limitation of plantar flexion of tire left foot and the ankle joint of about 40%. There is limitation of dorsi flexion of the left foot at the ankle joint of about 30%. There is approximately 40% limitation of lateral abduction and medial inversion of the left foot at the ankle joint. It is my professional opinion that the marked limitation of motion of the left ankle joint is due to the old healed fracture of the distal ends of the left fibula and left tibia bones and the accompanying teno-synovitis of the ligaments of the left ankle. This man has a definite permanent disability of the left leg due to the injury to his left ankle joint area.” The record consists of the complaint, Departmental Report, answer of claimant to Departmental Report, stipulation waiving briefs of both parties, transcript of evidence, and stipulation of medical report of Dr. John E. Choisser between the parties herein. No jurisdictional question is raised. Respondent and claimant were operating under the Workmen’s Compensation Act, and the accident in question arose out of and in the course of the employment. On July 6, 1950, claimant, a widower, was 63 years of age. There were no children under 18 years of age dependent upon him for support. He earned a total of $2,688.00 in the year preceding his injury. The compensation rate is the maximum of $15.00 per week. Since the accident occurred subsequent to July 1, 1949, this amount must be increased 50 per cent, or a weekly rate of $22.50. Mr. Butler, was totally disabled because of his injury from July 7 to September 30, 1950, inclusive, a period of 12 2/7 weeks. He was paid full salary in lieu of compensation July 7 through July 31, inclusive, in the amount of $180.64. He was paid compensation at the rate of $22.50 a week from August 1 to September 30, inclusive, in the amount of $196.07. Claimant should have received his compensation rate during the period from July 7 to July 31, which would amount to $80.36. As claimant received $180.64, it is necessary for us to deduct the sum of $100.28 from the award to be granted herein. Prom the record before the Court, we are of the opinion that, as a result of the accident on July 6, 1950, claimant has suffered the permanent loss of use of his left leg. Under Section 8 (e-15) claimant will receive 190 weeks at the compensation rate of $22.50 per week, or the sum of $4,275.00, less the overpayment of $100.28, making a total sum of $4,174.78. An award is, therefore, entered in favor of claimant, Patrick Butler, in the amount of $4,174.78, payable as follows: $2,076.43, which has accrued, less overpayment of $100.28, or $1,976.15, which is payable forthwith; $2,198.63, which is payable in weekly installments of $22.50, beginning on July 15, 1952, for a period of 97 weeks, with an additional final payment of $16.13. The testimony at the hearing before Commissioner Summers was taken and transcribed by Nina Lee Patton of Harrisburg, Illinois, who made charges therefor in the amount of $20.55. These charges appear reasonable and proper. An award is, therefore, entered in favor of Nina Lee Patton in the amount of $20.55, payable forthwith. This award is subject to the approval of the Governor, as provided in Section 3 of “An Act Concerning the Payment of Compensation Awards to State Em- ’ ’.